Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [26 August? 1778]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


De Paris ce mercredy [August 26?, 1778] au Soir
Je vous tourmente toujours mon Illustre Docteur mais c’est par contrecoup parcequ’on me tourmente aussi. Je vous ai demandé une lettre de recommandation pour un negociant de St. Brieuc M. De La Lande Robinot qui doit envoyer un vaisseau richement chargé en Amérique. Vous m’avez dit qu’il falloit que vous seussiez quelle sorte d’homme etoit ce négociant. Je vous ai donné une lettre que m’a écrit un Maitre des requêtes à son sujet et ce maitre des requetes est un homme de merite et très estimable. Vous avez bien voulu me promettre la lettre et je crains que vous ne m’ayez oublié. Cependant ce vaisseau doit partir sous dix ou douze jours et n’attend véritablement que votre Lettre. Permettez donc que je vous renouvelle la requête que je vous ai presentée à son sujet. Pour vous dédommager de cette importunité, je trahirai un petit secret que l’on m’a confié c’est qu’une belle Dame doit vous aller demander à dîner Dimanche et cette Dame est Mde. De Marcenay. Vous inspirez des passions de tous les côtés. Ne trahissez pas le traître. Mr. De Caraman de qui j’ai recu une lettre ce matin et qui me charge de vous dire mille choses pour lui m’a envoyé un petit papier pour vous faire une demande de la part de M. Le Baron de Wimpfen. Je les joins ici. Recevez Mon Illustre Docteur mille assurrances des sentimens d’attachement que je vous ai voués pour la vie
Le Roy
